Citation Nr: 1522991	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO. 13-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right knee condition, to include degenerative joint disease (DJD), to include as secondary to service-connected left and right ankle disabilities.

2. Entitlement to service connection for a bilateral hip condition, to include a bilateral hip strain, to include as secondary to service-connected left and right ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.
			
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the September 2012 examiner indicated that an opinion could not be provided concerning whether the right knee or bilateral hip disabilities were related to service due to the lack of medical documentation regarding knee or hip issues. However, a medical opinion based solely on the absence of documentation in the record is inadequate, including concerning speculation. Dalton v. Peake, 21 Vet. App. 23 (2007). Additionally, the examiner did not address the causation or aggravation aspects of secondary service connection. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Further, service connection for the Veteran's right ankle was granted in January 2013 and the Veteran submitted statements in September 2012 which, when read broadly, attribute his knee and hips disabilities to both of his ankles. As such, the right ankle disability should also be considered for the purposes of secondary service connection. Thus, the claim must be remanded for a new VA medical opinion that adequately addresses direct and secondary service connection (i.e. causation and aggravation) and which considers the left and right ankle disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the claimed right knee and bilateral hip disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right knee or bilateral hip disabilities were caused by: 

1) The left ankle disability?

2) The right ankle disability?

b) If the right knee or bilateral hip disabilities were not caused by the left or right ankle, is it at least as likely as not (a fifty percent probability or greater) that the right knee or bilateral hip disabilities were aggravated (i.e., permanently worsened beyond their natural progression) by:

1) The left ankle disability?

2) The right ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right knee or bilateral hip disabilities by the service-connected disability.

c) If the right knee and bilateral hips disabilities were neither caused nor aggravated by the left or right ankle disabilities, is it at least as likely as not (a fifty percent probability or greater) that the right knee and bilateral hip disabilities are related to service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however attention is invited to a September 2012 private treatment record linking the Veteran's arthritis generally to his medical status, size, and history as a paratrooper.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




